Citation Nr: 1215618	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-11 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for cervical spine degenerative spondylosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for cervical spine degenerative spondylosis.

This matter was previously remanded by the Board in March 2011 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran was afforded a VA examination in September 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on the available information, the examiner diagnosed the Veteran with degenerative spondylosis at C5-C6.  He further concluded that this condition was less likely than not related to service.  This was based on the Veteran's involvement in two motor vehicle accidents prior to service, a single symptom of neck pain in service, and the absence of any treatment for a neck condition until March 2007, 11 years after separation from service.

The Board remanded the claim in March 2011 in order to obtain a supplemental VA opinion, as the September 2008 opinion was inadequate.  Specifically, private treatment records dated as early as December 2004 showed complaints of neck pain and soreness.  In addition, a general VA examination from January 1997, less than one year after the Veteran's discharge, noted a straightening of lordosis in the cervical spine.  The Board requested that these findings be addressed in the supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

An additional VA opinion was obtained in May 2011.  Unfortunately, this opinion is also not adequate.  The examiner noted the January 1997 VA examination, but stated that "the exam was completely normal."  There was no mention by the examiner of the straightening of lordosis mentioned in the 1997 examination report.  The examiner went on to again conclude that the Veteran's spondylosis was not caused or aggravated by service.

In light of the examiner's statements in the May 2011 supplemental opinion, further development is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

In addition, the Board notes that the examiner, in both his September 2008 and May 2011 opinion, attributed the Veteran's condition to two motor vehicle accidents that occurred prior to the Veteran's period of service.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, treatment records document the Veteran's involvement in motor vehicle accidents prior to service.  However, his enlistment examination indicated no actual cervical spine disability.  Therefore, he is presumed to have been in sound condition at enlistment.  On remand, the examiner should discuss whether there is clear and unmistakable evidence that the Veteran had a preexisting condition which was not aggravated by service beyond its natural progression.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner. Upon review, he should provide an opinion addressing the following:

(i).  Is there clear and unmistakable evidence (i.e., obvious and manifest) that the Veteran had degenerative spondylosis or another cervical spine disability prior to service (considering the pre-service medical records and history documenting treatment for injuries sustained in motor vehicle accidents);

(ii).  If he did have a pre-service cervical spine disability, is there clear and unmistakable evidence that it was not was it aggravated, i.e., made permanently worse, during his military service beyond its natural progression;

(iii).  If there was no pre-service cervical spine disorder, provide an opinion addressing whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed degenerative spondylosis of the cervical spine is related to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  The examiner should specifically comment on the January 1997 VA general examination which documented straightening of the cervical lordosis on x-ray.  If the examiner is unable to render an opinion as to the etiology, he should so state and indicate the reasons.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


